Case 1:18-cv-05088-JBS-KMW Document 48 Filed 06/17/19 Page 1 of 3 PageID: 680



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

  KEVIN SMITH,

                        Plaintiff,
                                        Civil No. 18-5088-JBS-KMW
              v.

  BURLINGTON COUNTY, et al.,

                        Defendants.


                             SCHEDULING ORDER

          This Scheduling Order confirms the directives given to
counsel during the telephone status conference held on June 17,
2019; and the Court noting the following appearances: Gabriel P.
Harvis, Esquire, appearing on behalf of the plaintiff; and Evan
Crook, Esquire, and John L. Slimm, Esquire, appearing on behalf of
defendant Burlington County; Michael Ralph Sarno, Esquire,
appearing on behalf of defendant Burlington County Prosecutor’s
Office; and Anne B. Taylor, Esquire, appearing on behalf of
defendant Shawn Gorlin, and for good cause shown:

            IT IS this 17th day of June, 2019, hereby ORDERED:

          1. On or before July 26, 2019 Defendant Gorlin shall
file his motion for a protective order seeking to establish the
parameters of his status in the case prior to submitting to
deposition.

          2. Pretrial factual discovery will expire on October
31, 2019. All pretrial discovery shall be concluded by that date.
All discovery motions and applications pursuant to L. CIV. R.
37.1(a)(1) shall be made returnable before the expiration of
pretrial factual discovery.

          3. Discovery Applications. All discovery applications
pursuant to L. Civ. R. 37.1(a)(1) shall include an Affidavit or
Certification that includes the information identified in L. Civ.
R. 37.1(b)(1). Absent exigent circumstances, the Court expects
parties to "meet and confer" in person or via telephone before
Case 1:18-cv-05088-JBS-KMW Document 48 Filed 06/17/19 Page 2 of 3 PageID: 681



making a discovery       application,    rather    than   just   exchanging
letters or e-mails.

          4. Depositions. All depositions are to be conducted
in accordance with the procedures set forth in the order of Judge
Gawthrop, in Hall v. Clifton Precision, 150 F.R.D. 525 (E.D.Pa.
1993).

          5. All    affirmative   expert   reports  and   expert
disclosures pursuant to FED. R. CIV. P. 26(a)(2) shall be served
not later than December 2, 2019. All rebuttal expert reports and
expert disclosures pursuant to FED. R. CIV. P. 26(a)(2) shall be
served not later than January 6, 2019. Each such report should
be accompanied by the curriculum vitae of the proposed expert
witness. No expert opinion testimony shall be admitted at trial
with respect to any witness for whom this procedure has not been
timely followed. Depositions of proposed expert witnesses shall
be concluded by February 7, 2019.

          For purposes of this Scheduling Order, treating
physicians shall not be considered expert witnesses and shall be
treated as fact witnesses who are, however, required to provide
reports and records concerning their treatment.       However, any
doctor who is going to express an opinion as to the cause of a
particular condition or as to the future prognosis of a particular
condition, shall be considered an expert subject to the requirement
of FED. R. CIV. P. 26(a)(2)(B).

               The parties shall also exchange, in accordance with
the foregoing schedule, written statements identifying all opinion
testimony counsel and the parties anticipate will be presented at
trial pursuant to F. R. EVID. 701 and Teen-Ed v. Kimball
International, Inc., 620 F.2d 399 (3d Cir. 1980).

           6. Dispositive Motions. Dispositive motions shall be
filed with the Clerk of the Court no later than March 20, 2020.
Opposition to the motion should be served in a timely fashion.
Counsel are to follow L. CIV. R. 7.1, 7.2, 56.1 and 78.1 (Motion
Practice - Generally).

           7. The Court will conduct a telephone status conference
on October 7, 2019 at 10:30 a.m. Counsel for plaintiff shall
initiate the telephone call.

           8. Any application for an extension of time beyond the
deadlines set herein shall be made in writing to the undersigned
and served upon all counsel prior to expiration of the period
Case 1:18-cv-05088-JBS-KMW Document 48 Filed 06/17/19 Page 3 of 3 PageID: 682



sought to be extended, and shall disclose in the application all
such extensions previously obtained, the precise reasons
necessitating the application showing good cause under FED. R. CIV.
P. 16(b), and whether adversary counsel agree with the application.
The schedule set herein will not be extended unless good cause is
shown.

          THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
MAY RESULT IN IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
16(f).



                                      s/ Karen M. Williams
                                      KAREN M. WILLIAMS
                                      United States Magistrate Judge

cc:   Hon. Jerome B. Simandle
